Citation Nr: 1437340	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for a disability manifested by chest pain, to include as secondary to SLE.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to SLE.

4.  Entitlement to service connection for migraine headaches, to include as secondary to SLE.

5.  Entitlement to service connection for a disability manifested by insomnia, to include as secondary to SLE.

6.  Entitlement to increases in the ratings for irritable bowel syndrome (IBS), currently assigned ratings of 0 percent prior to July 9, 2012 and 30 percent from that date.
7.  Entitlement to a rating in excess of 10 percent for SLE with thrombocytopenia and inflammatory arthritis.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to November 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO) that denied the claim seeking service connection and continued a 0 percent rating for IBS and a 10 percent rating for SLE.  The case is now in the jurisdiction of the Los Angeles, California VARO.  At her request, the Veteran was scheduled for an August 2012 Travel Board hearing.  She failed to appear for the hearing and (in a letter that month) indicated that she was waiving her right to a hearing.  A July 2012 rating decision increased the rating for IBS to 30 percent, effective July 9, 2012.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" remain on appeal.
 
The issue of service connection for a psychiatric disability as secondary to SLE has been raised by the Veteran.  See September 2012 correspondence from the Veteran.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

A review of the record found that pertinent records appear to be outstanding.  The Veteran's service treatment records (STRs) include a service enlistment examination, but not a service separation examination, and nothing in the record suggests that there was none.  In addition, the most recent records of VA treatment in the record are dated in January 2012.  Outstanding records of treatment for the disabilities on appeal during and after service are pertinent evidence, and STRs and VA treatment records are of record/constructively of record, and must be secured.  In addition, verification of whether the Veteran served in Southwest Asia during the Persian Gulf War is needed.  If such service is verified, whether she has any claimed qualifying chronic disability under 38 C.F.R. § 3.317 must be resolved.

The Veteran has not been afforded VA examinations in conjunction with several of her claims seeking service connection.  She claims that each of the disabilities for which service connection is sought is related to her service-connected SLE.  As the record suggests that she does have several of the claimed disabilities, examinations to secure nexus opinions are necessary.  Furthermore, the December 2009 VA examination (with nexus opinion regarding fibromyalgia) is inadequate for rating purposes, as the examiner did not address whether such disability may have been incurred in service.  If she served in Southwest Asia, the diagnosis of fibromyalgia would substantiate that claim.  Notably, the examiner opined that SLE was misdiagnosed, and therefore fibromyalgia could not be secondary to such disability.  However, a subsequent March 2012 VA examination report and other medical records show a diagnosis of SLE (that was quiescent).  These opinions must be reconciled.

Finally, the most recent examinations to evaluate the Veteran's IBS and SLE were in March 2012.  Given the unexplained discrepancies noted on prior examinations, and the Veteran's allegations of overlapping symptoms and worsening, new examinations to assess the disabilities are necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an exhaustive search for any STRs that are not already associated with the record, to specifically include the report of the Veteran's service separation examination.  The scope of the search must be noted, and the Veteran should be so notified.  If any records sought are unavailable, the AOJ must note the reason for such unavailability.  

2.  The AOJ must verify conclusively whether or not the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War era.

3.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment (records of which are outstanding) she has received for each of the disabilities at issue, and to provide the releases needed for VA to secure copies of records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of all such evaluations and treatment from the providers identified.  In particular, the AOJ must secure updated (since January 2012) records of the treatment the Veteran has received for IBS and SLE.

4.  Then, the AOJ should arrange for the Veteran to be examined by an appropriate physician to assess her for the claimed chronic fatigue syndrome, fibromyalgia, chest pain, migraine headaches, and insomnia.  The entire record must be reviewed in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner must be notified whether or not the Veteran had service in Southwest Asia.

Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran currently have diagnoses of chronic fatigue syndrome and/or fibromyalgia?  

(b) If the Veteran served in Southwest Asia during the Persian Gulf War era, but does not have chronic fatigue syndrome or fibromyalgia, does she otherwise have a qualifying chronic disability, as defined in 38 C.F.R. § 3.317(2)(i), that is manifested by chest pain, migraine headaches, insomnia, chronic fatigue, and/or joint/muscle pain? 


(c) If the Veteran did not serve in Southwest Asia during the Persian Gulf war era, but does have a claimed disability, please identify the most likely etiology for such disability, specifically whether it is at least as likely as not (a 50 percent or better probability) that the disability was incurred in service, or caused or aggravated by her service-connected SLE.  

All opinions must include complete rationale.  

4.  The AOJ should also arrange for the Veteran to be examined by a rheumatologist to determine the current severity of her SLE.  The entire record must be reviewed in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must note all pertinent findings and features of the SLE disability, specifically indicating whether it is (1) acute, with frequent exacerbations, producing severe impairment of health; (2) has exacerbations lasting a week or more, 2 to 3 times a year; or (3) has exacerbations once or twice a year, or was symptomatic during the past 2 years.

The examiner must also clarify and reconcile the conflicting medical opinions and evidence in the record (to specifically include the December 2009 VA examiner's opinion that SLE was misdiagnosed with medical records showing diagnoses of SLE.  The examiner must indicate whether the Veteran's reports of chest pains, migraines, and insomnia are symptoms of SLE, or separate entities secondary to SLE, or separate unrelated entities.  

All opinions must include complete rationale.

5.  Then, the AOJ should also arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of her IBS.  The entire record must be reviewed in conjunction with the examination.  All pertinent features and findings must be noted.  Any tests or studies indicated must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Prior to July 9, 2012, was the Veteran's IBS shown to have been manifested by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress; frequent episodes of bowel disturbance with abdominal distress; or disturbances of bowel function with occasional episodes of abdominal distress?

(b)  From July 9, 2012, has the Veteran's IBS been manifested by symptoms other than diarrhea, constipation, disturbances of bowel function, or abdominal distress that indicate an exceptional disability picture?

All opinions must include complete rationale.

6.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

